Title: Nov. 26. Tuesday.
From: Adams, John
To: 


       Breakfasted at Mr. Jays, with Dr. Franklin, in Consultation upon the Propositions made to Us Yesterday by Mr. Oswald. We agreed unanimously, to answer him, that We could not consent to the Article, respecting the Refugees as it now stands. Dr. F. read a Letter upon the Subject which he had prepared to Mr. Oswald, upon the Subject of the Tories, which We had agreed with him that he should read as containing his private Sentiments.—We had a vast deal of Conversation upon the Subject. My Colleagues opened themselves, and made many Observations concerning the Conduct, Crimes and Demerits of those People.
       Before Dinner Mr. Fitsherbert came in, whom I had never seen before. A Gentleman of about 33, seems pretty discreet and judicious, and did not discover those Airs of Vanity which are imputed to him.
       He came in Consequence of the desire, which I expressed Yesterday of knowing the State of the Negotiation between him and the C. de Vergennes, respecting the Fishery. He told Us that the C. was for fixing the Boundaries, where each Nation should fish. He must confess he thought the Idea plausible, for that there had been great dissentions between the Fishermen of the two nations. That the french Marine Office had an whole Appartment full of Complaints and Representations of disputes. That the French pretended that Cape Ray was the Point Riche.
       I asked him if the French demanded of him an exclusive Right to fish and dry between Cape Bona Vista and the Point riche. He said they had not expressly, and he intended to follow the Words of the Treaty of Utrecht and Paris without stirring the Point.
       I shewed him an Extract of a Letter from the Earl of Egremont to the Duke of Bedford, March 1. 1763, in which it is said that by the 13 Article of the Treaty of Utrecht, a Liberty was left to the French to fish, and to dry their fish on Shore; and for that Purpose to erect the Necessary Stages and Buildings, but with an express Stipulation de ne pas sejourner dans la dite Isle, au dela du tems necessaire pour pêcher et sêcher le Poisson.—That it is a received Law among the Fishermen, that whoever arrives first, shall have the Choice of the Stations. That the Duke de Nivernois insisted, that by the Treaty of Utrecht the French had an exclusive Right to the Fishery from Cape Bona Vista to Point Riche. That the King gave to his Grace the D. of Bedford express Instructions to come to an Ecclaircissement upon the Point with the French Ministry, and to refuse the Exclusive Construction of the Treaty of Utrech &c.
       I also shew him a Letter, from Sir Stanier Porteen, Lord Weymouths Secretary, to Ld. Weymouth, inclosing an Extract of Ld. Egremonts Letter to the Duke of Bedford, by which it appears that the Duke of Nivernois insisted.
       “That the French had an exclusive right to the Fishery from Cape Bona Vista to Point Riche, and that they had, on ceding the Island of Newfoundland to G. Britain by the 13 Article of the Treaty of Utrecht, expressly reserved to themselves such an exclusive Right, which they had constantly been in Possession of, till they were entirely driven from North America in the last War.”
       For these Papers I am obliged to Mr. Izard. Mr. Fitsherbert said it was the same Thing now Word for Word: but he should endeavour to have the Treaty conformable to those of Utrecht and Paris. But he said We had given it up, by admitting the Word “exclusive” into our Treaty.—I said perhaps not, for the whole was to be conformable to the true Construction of the Treaties of Utrecht and Paris, and that if the English did not now admit the exclusive Construction they could not contend for it vs. Us. We had only contracted not to disturb them, &c.
       I said it was the Opinion of all the Fishermen in America that England could not prevent our Catching a fish without preventing them­selves from getting a Dollar. That the 1st. Fare was our only Advantage. That neither the English nor French could have it. It must be lost if We had it not.
       He said, he did not think much of the Fishery as a Source of Profit, but as a Nursery of Seamen. I told him the English could not catch a fish the more, or make a Sailor the more, for restraining Us. Even the French would rival them in the Markets of Spain and Portugal. It was our Fish which they ought to call their own, because We should spend the Profit with them. That the southern States had Staple Commodities, but N. England had no other Remittance but the Fishery. No other Way to pay for their Cloathing. That it entered into our Distilleries and West India Trade as well as our European Trade, in such a manner that it could not be taken out or diminished, without tearing and rending. That if it should be left to its natural Course We could hire or purchase Spots of Ground on which to erect Stages, and Buildings, but if We were straightened by Treaty, that Treaty would be given in Instructions to Governors and Commodores whose duty it would be to execute it. That it would be very difficult to restrain our Fishermen, they would be frequently transgressing, and making disputes and Troubles.
       He said his principal Object was to avoid sowing Seeds of future Wars.—I said it was equally my Object, and that I was perswaded, that if the Germ of a War was left any where, there was the greatest danger of its being left in the Article respecting the Fishery.
       The rest of the Day, was spent in endless Discussions about the Tories. Dr. F. is very staunch against the Tories, more decided a great deal on this Point than Mr. Jay or my self.
      